Citation Nr: 0637556	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  03-09 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 
percent for service-connected bulging disc/stenosis of L4-5 
with degenerative arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to May 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision in which the 
RO denied the veteran's claim for a disability rating in 
excess of 40 percent for service-connected bulging 
disc/stenosis of L4-5 with degenerative arthritis, as well as 
denied his claim for a TDIU.  The veteran's representative 
filed a notice of disagreement (NOD) in August 2005, and the 
RO issued a statement of the case (SOC) in March 2006.  The 
veteran filed a substantive appeal (via VA Form 9, Appeal to 
Board of Veterans' Appeals) in March 2006. 

In April 2006, the veteran withdrew his request for a Board 
hearing before a  Veterans Law Judge at the RO, and testified 
during a hearing before a Decision Review Officer (DRO) at 
the RO; a transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran's bulging disc/stenosis of L4-5 with 
degenerative arthritis is manifested by complaints of chronic 
low back pain, tenderness, stiffness, and limitation of 
function; objective findings reveal spinal stenosis, multi-
level degenerative disc disease, and limited range of motion 
with associated muscle spasms.

3.  The veteran's service-connected disabilities consist of 
bulging disc/stenosis of L4-5 with degenerative arthritis 
(rated as 40 percent disabling); and tear of semilunar 
cartilage, left knee (rated as 10 percent disabling).

4.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum schedular 
criteria for an award of a TDIU, and the disabilities are not 
shown to prevent him from obtaining or retaining 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
bulging disc/stenosis of L4-5 with degenerative arthritis are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2006).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the increased rating and TDIU claims on appeal has 
been accomplished.

A July 2004 pre-rating RO letter notified the veteran of VA's 
responsibilities to notify and assist him in his increased 
rating and TDIU claims, and contained requests to advise the 
RO as to whether there was medical evidence showing treatment 
for the service-connected lumbar spine disability as well as 
unemployability due to service-connected disabilities.  The 
July 2004 letter also provided notice of what was needed to 
establish entitlement to a higher rating (evidence showing 
that his disability had increased in severity) and 
entitlement to a TDIU rating (evidence showing inability to 
secure and follow a substantially gainful occupation solely 
due to service-connected disabilities).  After this letter, 
and subsequent other documents pertinent to the claim, they 
were afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the increased 
rating and TDIU claims, and has been afforded ample 
opportunity to submit such information and evidence. 

The Board also finds that the July 2004 RO letter satisfies 
the statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  The July 2004 letter informed the 
veteran of his rights in the VA claims process and advised 
that VA is required to make reasonable efforts to request 
evidence necessary to support his increased rating and TDIU 
claims, including VA medical records, records from a private 
physician or facility, and records from all Federal agencies.  
The RO letters also requested that the veteran identify, any 
medical providers from whom he wished the RO obtain and 
consider as evidence.  The July 2004 RO letter included a 
request that the veteran provide any evidence in his 
possession that pertains to his claims.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by a claimant; and (4) a 
request by VA that the claimant provide any evidence in his 
possession that pertains to the claims.  As discussed above, 
all four Pelegrini's content of notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately 
after", the VA Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  As indicated above, in the matters now before the 
Board, the document substantially meeting the VCAA's notice 
requirements was provided to the veteran before the rating 
action on appeal; hence, Pelegrini's timing of the notice 
requirement has been met.  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  In 
this appeal, the RO furnished the veteran the relevant rating 
criteria for evaluating his service-connected lumbar spine 
disability as well as the criteria governing his entitlement 
to a TDIU in the March 2006 SOC; this suffices for 
Dingess/Hartman.  The Court also held that the VA must 
provide information regarding the effective date that may be 
assigned.  The Board also points out that a September 2006 RO 
letter addressed matters of ratings and effective dates 
assigned in connection with service-connected disability.  
While this notice was provided after the rating action on 
appeal, such is not shown to be prejudicial to the veteran.  
Because the Board herein denies the claim for a higher 
rating, and the claim for a TDIU, no disability rating or 
effective date is being assigned; hence, there is no 
possibility of prejudice under Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the increased rating and TDIU claims currently under 
consideration has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the veteran in 
obtaining all evidence necessary to substantiate the 
increased rating and TDIU claims.  As a result, service 
medical records, records from the Social Security 
Administration (SSA) and available post-service VA medical 
records dated through 2006 have been associated with the 
claims file. In connection with his claims, the veteran was 
afforded comprehensive VA examinations, in August 2004 and 
April 2006; the reports of those examinations have been 
associated with the record.  Significantly, neither the 
veteran nor his representative has identified, and the record 
does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with either claim. 

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal, at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

A.	Increased Rating for Lumbar Spine Disability

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2006).  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2006).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In this case, the veteran has been assigned a 40 percent 
disability rating for bulging disc/stenosis of L4-5 with 
degenerative arthritis pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

Effective September 26, 2003, the schedule for rating 
disabilities of the spine, including intervertebral disc 
syndrome (IVDS), was revised.  See 68 Fed. Reg. 51454-51458 
(Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243 (2006)).  Under the current criteria, IVDS 
(designated at Diagnostic Code 5243) is rated either pursuant 
to the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher rating when all disabilities are combined 
under 38 C.F.R. § 4.25. 

The General Rating Formula for Diseases and Injuries of the 
Spine provides for assignment of a 40 percent rating where 
forward flexion of the thoracolumbar spine 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating requires unfavorable ankylosis of 
the entire thoracolumbar spine.  A 100 percent rating is 
assignable for unfavorable ankylosis of the entire spine.  
These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235-5243 (2006).  Note (1) 
following the aforementioned criteria indicates that any 
associated neurological abnormalities, including but not 
limited to bowel or bladder impairment should be evaluated 
separately, under an appropriate diagnostic code.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, the assignment of a 40 
percent rating requires incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  The assignment of a 60 percent 
rating requires incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  An 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest and treatment 
prescribed by a physician.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2006).

The Board further notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  38 C.F.R. §§ 4.40, 4.45 (2006); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Considering the evidence of record in light of all pertinent 
provisions of the rating schedule, the Board finds that a 
rating in excess of 40 percent for the veteran's bulging 
lumbar disc/stenosis of L4-5 with degenerative arthritis is 
not warranted.

A May 2002 VA treatment note shows that the veteran had 
chronic low back pain with spinal stenosis.  It was further 
indicated that the veteran had suffered from progressive pain 
since 1972.  A June 2002 VA treatment note indicated that the 
veteran's lumbar spine disability had not responded to 
treatment with epidural injections.  VA outpatient treatment 
notes dated from February 2003 to April 2004 showed 
complaints of low back pain and noted that the veteran was 
still quite ambulatory despite his use of a cane.  

Records from SSA detail that the veteran was awarded benefits 
for a primary diagnosis of disorders of the back (discogenic 
and degenerative).  In an October 2002 physical capacity 
evaluation conducted for SSA, a VA physician reflected that 
the veteran had chronic low back pain and spinal stenosis.  
An additional January 2002 private consultative evaluation 
report submitted with records from SSA noted findings of 
lower extremity weakness, normal sensation, normal reflexes, 
and antalgic gait.  An impression of lumbar degenerative disc 
disease was listed in the evaluation along with a notation 
that the veteran would have difficulty performing activities 
that require heavy lifting, bending, or prolonged standing 
based on his lumbar degenerative disc disease. 

In an August 2004 VA examination report, the examiner listed 
a diagnosis of degenerative changes and degenerative disc 
disease to lumbar spine.  Subjective complaints were noted in 
the report as constant low back pain, stiffness, numbness, 
pain while performing activities of daily living like 
bathing, and flare-ups that occurred four times daily.  
Alleviating factors for lumbar symptomatology were listed as 
changing body positions and medications.  Spine examination 
yielded objective findings of tenderness to palpation; 
antalgic gait with no abnormal shoe wear noted; positive 
straight leg raising test for low back pain without radiating 
pain sitting or standing; and no swelling, redness, or 
obvious deformities.  It was further indicated that the 
veteran experienced pain with repetitive range of motion of 
the lower back as well as exhibited good coordination with 
all movement. 

The August 2004 examination report reflects lumbar spine 
range of motion testing results of flexion to 30 degrees with 
pain beginning at 30 degrees.  Backward extension was to 10 
degrees with pain at 10 degrees.  Right and right lateral 
flexion were each limited to 40 degrees with palpable muscle 
spasms at 40 degrees bilaterally.  Right and left lateral 
rotation were each limited to 30 degrees with palpable muscle 
spasms at 30 degrees on the left.  An August 2004 VA X-ray 
report listed an impression of degenerative disc disease at 
L4-5 without change since January 2001 and no other 
abnormality.

VA treatment records dated from May 2005 to February 2006 
showed continued complaints of chronic low back pain and 
noted that the veteran had received epidural injections as 
treatment for his service-connected lumbar spine disability.  
The April 2006 VA peripheral nerves examiner commented that 
he was unable to find evidence of a specific lumbosacral 
radiculopathy.  The veteran complained that he had 
experienced two episodes of sudden onset upper and lower 
extremity weakness and radiating pain from his back to his 
lower extremities.  Objective findings were listed as no 
bowel or bladder complaints; no weakness or atrophy in muscle 
groups; symmetrical deep tendon reflexes; no loss of 
sensation for light touch or temperature in any of the 
lumbosacral dermatones; antalgic gait due to knee problems; 
and very limited mobility on flexion and extension of the low 
back.  

It was noted that the veteran's March 2006 VA magnetic 
resonance imaging (MRI) study report showed multi-level 
degenerative disk disease.  Results of a nerve conduction 
velocity (NCV) study and electromyography (EMG) study both 
performed in April 2006 were within normal limits and did not 
show evidence of radiculopathy or peripheral neuropathy.  A 
diagnosis of degenerative lumbar disease which results in 
chronic pain was listed in the April 2006 VA examination 
report.  The examiner opined that it is not likely that the 
veteran has lumbar radiculopathy.  It was further noted that 
the veteran's complaints of pain, tingling, and numbness in 
the lower extremities are due to degenerative disease of the 
spine without clear evidence of specific radiculopathy.  

The aforementioned evidence does not reflect any findings 
that would warrant a rating excess of 40 percent solely under 
the criteria of the General Rating Formula.  None of the 
competent medical evidence of record shows that the veteran 
suffers from any ankylosis of the spine.  

As indicated above, the General Rating Formula also directs 
that neurological manifestations of should be rated 
separately from orthopedic manifestations.  In this case, 
however, there is no objective evidence of any separately 
ratable neurological abnormalities associated with the 
veteran's service-connected lumbar spine disability.  In this 
regard, the Board has reviewed the competent medical evidence 
of record, and notes that no physician has found any 
neurological abnormality that is a manifestation of the 
veteran's service-connected lumbar spine disability.  In 
fact, the April 2006 VA peripheral nerves examiner stated 
that it is not likely that the veteran has lumbar 
radiculopathy.


Further, the Board finds that a higher rating is not 
warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  Competent medical 
evidence does not show that the veteran suffers from IVDS 
with incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months to warrant the 
assignment of a 60 percent rating.  While the Board notes 
that the veteran reported spending two days a week in bed due 
to his service-connected lumbar spine disability residuals 
during the April 2006 DRO hearing, these assertions are not 
supported objectively.  VA treatment records, VA examination 
reports, and records from SSA simply do not reflect any 
findings or comment that would suggest that the veteran's 
service-connected lumbar spine disability has necessitated 
bed rest and treatment prescribed by a physician for a 
duration of 6 weeks during any 12-month period.   

The Board also finds that there is basis for assignment of 
any higher rating based on consideration of any of the 
factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 
Vet. App. at 204-7.  While the veteran has asserted 
experiencing low back pain, tenderness, stiffness, and 
weakness, the evidence reflects that the currently assigned 
40 percent rating properly compensates him for the extent of 
functional loss resulting from any such symptoms.  In this 
regard, the Board notes August 2004 and April 2006 VA 
examination findings that detailed the veteran exhibited good 
coordination with all lumbar spine movement, and had no 
weakness or muscle atrophy.  Although it was noted that 
repetitive motion of the lower back caused pain, there were 
no reported changes in lumbar spine range of motion test 
results.  In this case, findings of functional loss, pain 
with repetitive motion, and weakness of lower extremities 
have already been taken into consideration in the assignment 
of the current 40 percent rating.  Thus, the record presents 
no basis for assignment of any higher rating under the 
General Rating formula based solely on consideration the 
factors contained in 38 C.F.R. §§  4.40, 4.45 and DeLuca.

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the veteran's 
service-connected lumbar spine disability reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited to and discussed in 
the March 2006 SSOC).  In this regard, the Board notes that 
the veteran's lumbar disability is not objectively shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned ratings).  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that, a rating 
in excess of 40 percent for the veteran's service-connected 
lumbar disability of bulging disc/stenosis of L4-5 with 
degenerative arthritis is not warranted under any pertinent 
provision of the rating schedule; hence, claim for a higher 
rating must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

B.  TDIU 

Total disability ratings for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a) (2006).  

The veteran's service-connected disabilities consist of 
bulging disc/stenosis of L4-5 with degenerative arthritis 
(rated as 40 percent disabling) and tear of semilunar 
cartilage of the left knee (rated as 10 percent disabling).  
The veteran's combined disability rating is 50 percent.  
Consequently, the veteran does not meet the minimum 
percentage requirements under 38 C.F.R. § 4.16(a).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service 
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice- connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2006); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

In his application for Increased Compensation Based on 
Unemployability, veteran stated that he completed a high 
school education and had worked as corrections officer from 
1985 to 1999.  In this report and during his DRO hearing, the 
veteran indicated that he left his job as a corrections 
officer in November 1999 because of his service-connected 
disabilities, and that he has not worked since that time.  He 
also has indicated that he later had to drop out of a 
technical institute program due to his service-connected 
disability residuals, and that he receives SSA benefits.  The 
Board will consider the veteran's assertions in light of the 
objective evidence of record.

The report of an October 2002 SSA Physical Capacity 
Evaluation, conducted by one of the veteran's VA treating 
physicians, listed diagnoses of spinal stenosis and chronic 
low back pain as well as discussed recent problems with a 
nonservice-connected right shoulder pain and physical 
therapy.  The report reflects a notation that the examining 
physician did not think the veteran was employable, due to 
his need to change body positions frequently as well as his 
ongoing therapy. 

During an August 2004 VA examination, the veteran stated that 
the requirements of his last job as a corrections officer, 
including walking, navigating stairs, and frequent weight 
bearing, affected his service-connected back and knee 
disabilities as well as caused him increased pain in those 
areas.  After reviewing the veteran's claims file, the 
examiner indicated that the veteran would have difficulty 
performing activities that require heavy lifting, bending, or 
prolonged standing based on his lumbar degenerative disc 
disease.  However, the examiner specifically opined that 
although the veteran does have weigh bearing difficulties 
with general labor, which would limit his ability to perform 
physical labor, he does not seem to have any condition 
disabling enough to prevent sedentary activity and sedentary 
employment.  

The Board notes that the October 2002 report for SSA appears 
favorable to the veteran on the question of his 
employability.  In that report, the veteran's VA physician 
stated that she did not think the veteran was employable due 
to his need to change body positions frequently, as well as 
his ongoing therapy and recent symptomatology due to a 
nonservice-connected shoulder disability.  However, this 
statement falls short of attributing the veteran's inability 
to work to his service-connected disabilities.  Aside from 
the fact that this opinion was provided for SSA-which 
employs different standards than VA in rendering total 
disability determinations, and whose determinations are not 
binding on VA (see Collier v. Derwinski, 1 Vet. App. 413, 417 
(1991))-and that the physician appeared somewhat tentative 
in rendering the comment the physician referred to the 
veteran's shoulder, a nonservice-connected disability, as a 
factor in the veteran's unemployability.  As such, the 
opinion does not provide persuasive evidence that the 
veteran's service-connected disabilities, alone, preclude him 
from obtaining or retaining substantially gainful employment, 
and, thus, does not constitute probative evidence to support 
the claim.

By contrast, the Board finds that the August 2004 VA 
examiner's opinion-which was obtained specifically to 
address the impact of the veteran's service-connected 
disabilities on his employability-provides more persuasive 
evidence on the unemployability question.  After reviewing 
the veteran's claims file and performing an examination, that 
physician opined that the veteran has the ability to perform 
sedentary employment and activity.  This opinion is clear, 
definitive, and based upon consideration of the veteran's 
documented history and assertions.  Hence, the Board finds 
that the persuasive evidence on the question of the veteran's 
unemployability, for VA compensation purposes, weighs against 
the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has considered the veteran's assertions in this 
appeal.  However, as the preponderance of the competent 
evidence on the question of whether the veteran's service-
connected disabilities render him unable to obtain or retain 
substantially gainful employment weighs against the claim, 
the Board must conclude that the criteria for invoking the 
procedures of 38 C.F.R. 4.16 (b), for assignment of a TDIU, 
on an extra-schedular basis, are not met. 

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the claim, the 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53- 56.



ORDER
	
A disability rating in excess of 40 percent for service-
connected bulging disc/stenosis of L4-5 with degenerative 
arthritis is denied.

A TDIU is denied.




____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


